Citation Nr: 0804638	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of post-traumatic stress disorder (PTSD), 
generalized anxiety disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2004, April 2005, and November 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In September 2007, to support his claim, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  No competent evidence confirms the veteran has PTSD or 
experienced a stressful event during service to account for 
this diagnosis.  

2.  The veteran's generalized anxiety disorder and major 
depressive disorder also are not shown to be related to his 
military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, inclusive of PTSD, 
generalized anxiety disorder, and major depressive disorder, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in April 2004, May 2004, and November 2004 
(1) informed the veteran of the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; (3) informed him of the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim[]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send the veteran a Dingess letter.  Nevertheless, 
since the Board concludes below that the preponderance of the 
evidence is against granting service connection, any question 
concerning the downstream disability rating and effective 
date elements of this claim is moot.  So not receiving this 
additional notice is inconsequential and, thus, at most 
harmless error.  See 38 C.F.R. § 20.1102.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all available medical records 
identified by the veteran and his representative.  
Unfortunately, except for his DD Form 214, the veteran's 
service medical records are missing, presumably destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, a military records repository.  
Where, as here, most of the SMRS are unavailable for 
consideration, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).



To assist him with his claim, VA furnished the veteran a 
compensation examination to determine the nature and etiology 
of his PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

Whether the Veteran is Entitled to Service Connection for 
PTSD

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

There are three requirements for service connection for PTSD, 
in particular:  (1) a current medical diagnosis of this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV) (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and (3) medical 
evidence of a causal relationship between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and (f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. App. 
at 
146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records (as 
previously required prior to the adoption of 38 C.F.R. § 
3.304(f)), but may also include other sources of evidence.  
See Cohen, 10 Vet. App. at 143, citing to M21- 1, Part VI, 
para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 
50.45(d) (1989).

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  But corroboration does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 
310-11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks. 


The Court indicated in this respect that although the 
veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  Id.

In this particular case at hand, with respect to the first 
requirement for service connection for PTSD, the veteran 
testified during his video-conference hearing in September 
2007 that Dr. M.M., Dr. W.F., and Dr. M.A. had made this 
diagnosis.  The record contains a medical report from Dr. 
W.F., which appears to show treatment for PTSD from 1993 to 
2003.  However, a June 2004 letter from Dr. W.F. specifically 
notes that he had treated the veteran since September 1993, 
but that he had never been diagnosed with PTSD nor did he 
ever receive treatment for this condition.

In addition, the record contains a letter from Dr. M.A. 
indicating that Dr. M.M. had diagnosed the veteran with PTSD.  
But Dr. M.A.'s letter only indicates that Dr. M.M. had made 
this diagnosis, not Dr. M.A. personally.  So this letter does 
not constitute a credible diagnosis of PTSD as there is no 
rationale or basis for it.  Of equal or even greater 
significance, a review of the veteran's VA treatment records 
shows that Dr. M.A. never diagnosed the veteran with PTSD.  
Indeed, Dr. M.A. only diagnosed generalized anxiety disorder 
in March, June, and September 2004 and in March and October 
2005.  Consider as well that Dr. A.R. indicated in a January 
2006 VA outpatient treatment report that a review 
of his medical records showed that Dr. M.A. was treating the 
veteran for major depressive disorder and generalized anxiety 
disorder.  Dr. A.R. found no evidence that the veteran 
received treatment for PTSD, specifically.  Hence, Dr. M.A.'s 
treatment of the veteran, since not for PTSD, provides 
probative evidence against this claim.

The VA outpatient treatment records also show that Dr. M.M. 
started the veteran's care in the VA system with an initial 
assessment of PTSD in December 2004.  But later that same 
day, Dr. M.M. changed this provisional PTSD diagnosis to 
anxiety reaction, thereby providing still more evidence 
against this claim.  

As importantly, Dr. A.R. diagnosed the veteran in March 2006 
with generalized anxiety disorder, depression, and "rule 
out" PTSD.  A subsequent PTSD clinical consultation in April 
2006 determined the veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  The evaluating psychologist 
explained that, although the veteran's military experiences, 
particularly working inside tanks, was certainly stressful 
for him, it does not meet the criteria for an event that 
involved actual or threatened death or serious injury or a 
threat to the physical integrity of self or others.  This 
examiner diagnosed, instead, generalized anxiety disorder and 
situational phobia.  Hence, the clinical evidence as a whole 
provides no indication of a confirmed DSM-IV diagnosis for 
PTSD.

Since there is no medical evidence confirming the veteran has 
PTSD, this claim must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim because 
service connection presupposes a current diagnosis of the 
condition claimed to establish the veteran at least has it).

Even were the Board to assume for the sake of argument that 
the veteran has a DSM-IV diagnosis of PTSD, he still does not 
meet the other requirements for service connection since, 
according to the VA examiner, the veteran did not experience 
a stressful event in service (and that his mere phobia of 
riding in tanks does not suffice).  As explained, the 
evidence necessary to establish the occurrence of a stressor 
during service depends on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Here, though, no competent evidence shows the veteran engaged 
in combat with an enemy force.  His DD Form 214 indicates he 
did not serve overseas or have any combat experience.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Because his military service did not involve combat against 
an enemy force, the veteran's hearing and other testimony, 
alone, is insufficient proof of a claimed stressor in 
service.  38 C.F.R. § 3.304(f).  Instead, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The veteran claims he experienced stressful events in service 
during his training as a member of a tank crew.  However, he 
did not cite a specific event that was life threatening or 
stressful, just his mere presence in the tank itself.  
And, unfortunately, he offered no specific information about 
these incidents such as the date they occurred, buddy 
statements, or the names of individuals who died or were 
injured.  The RO requested more specific information in 
letters dated in April 2004 and November 2004, but he did not 
provide any evidence of a stressful or life-threatening event 
in service.

Simply stated, the veteran has not provided any supporting 
evidence that any of the claimed in-service stressors 
actually occurred; nor has he provided any information that 
would permit VA to attempt to confirm the stressors through 
military records.  

Hence, the Board must find, based on a review of the 
veteran's statements to VA over several years, that there is 
insufficient evidence supporting his PTSD claim.  His alleged 
stressors, by their very nature, do not show that he 
experienced a stressful event in service.  



Whether the Veteran is Entitled to Service Connection for a 
Generalized Anxiety Disorder and Major Depressive Disorder

During his September 2007 video-conference hearing, the 
veteran also indicated that his PTSD claim should include all 
his mental disorders - and, in particular, major depressive 
disorder and generalized anxiety disorder.  He alleged that 
he had received treatment from Dr. W.F. for these conditions 
dating back to 1963.

The RO denied service connection for these conditions in the 
November 2006 rating decision, so the RO has at least 
considered these components of the claim for an acquired 
psychiatric disorder - in turn meaning the Board is not 
considering these claims in the first instance, so no 
resulting prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

As already mentioned, in general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as psychoses may 
be presumed to have been incurred in service if manifest to a 
compensable degree (of at least 10 percent) within one year 
of discharge from service.  This presumption is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

As already acknowledged, the veteran's service medical 
records are missing, likely destroyed in the 1973 fire at the 
NPRC.  

And as noted previously, the veteran's post-service medical 
records show numerous diagnoses and treatments for major 
depressive disorder and generalized anxiety disorder.  
However, the record does not provide any medical evidence 
linking these conditions to his military service or 
indicating a psychosis manifested within the one-year 
presumptive period following the conclusion of his service.

The veteran claims that he received treatment for his major 
depressive disorder and generalized anxiety disorder from Dr. 
W.F. as far back as 1963.  The record shows a document 
indicating Dr. W.F. treated the veteran from 1963 to 2003.  
However, a letter from Dr. W.F. notes, instead, that the 
veteran had been a patient of his since September 1993.  Even 
assuming for the sake of argument that Dr. W.F., in fact, 
began treating the veteran in 1963, that still was not within 
the one-year presumptive period since he was discharged from 
the military nearly a decade earlier, in 1955.

This evidence also does not satisfy the requirements for 
direct service connection as it does not establish continuity 
of symptomatology or any nexus to service.  So although a 
rather recent VA examination confirmed the veteran has major 
depressive disorder and generalized anxiety disorder, there 
is no persuasive nexus evidence linking these conditions to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The 
VA compensation examiner was unable to find such a 
relationship.

In short, the record shows the veteran's major depressive 
disorder and generalized anxiety disorder began - at the 
very earliest, several years after his separation from active 
duty.  The Federal Circuit Court has determined that such a 
lapse of time between service and the initial manifestation 
of the condition at issue is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).



Summarily speaking, since the veteran failed to produce 
credible supporting evidence that he has a confirmed 
diagnosis of PTSD or that a claimed stressor in service 
actually occurred, the preponderance of the evidence is 
against this claim.  
And since there is no medical evidence linking his major 
depressive disorder and generalized anxiety disorder to his 
military service, the preponderance of the evidence is 
against those claims as well.  Hence, there is no doubt to be 
resolved; and these claims must be denied.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


